Citation Nr: 1627733	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than April 8, 2003 for the assignment of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam R. Hess, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1955 to March 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 1994 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which, pursuant to a March 1994 Board decision, granted service connection for schizophrenia and assigned an initial disability rating of 10 percent from May 1989.  This matter has an exceptionally long procedural history during which the issue on appeal was raised. 

Eventually, in November 2012, the Board issued a decision denying an effective date earlier than April 8, 2003 for TDIU.  The Veteran appealed the November 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 memorandum decision, the Court vacated and remanded the Board's denial of an earlier effective date for TDIU.  Specifically, the Court held that the Board erred in failing to address certain relevant evidence.

In a July 2015 Board remand, the issue of earlier effective date for TDIU on appeal was remanded to afford the Agency of Original Jurisdiction (AOJ) the opportunity to review newly submitted evidence.  For the reasons discussed below, it does not appear that the Board's remand directives were complied with by the AOJ.  As such, the Board must again remand the issue on appeal to ensure compliance with the July 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

Additionally, as will be addressed below, in a March 2016 Supplemental Statement of the Case (SSOC), the AOJ purported to adjudicate the issue of entitlement to an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia.  Per a VA Form 8 in April 2016, the RO indicated it was certifying this issue to the Board.  As explained herein, the Veteran's attempt to claim an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia is not a legally valid claim, so raises no actual question to be decided.  While the March 2016 adjudication was not necessary, as the earlier effective date issue has been certified to the Board, the Board will still list it as an issue on the issue page but will address it in this decision as a matter of law.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The issue of an effective date earlier than April 8, 2003, for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In September 2002, the Board denied an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia and the issue became final.

2.  In January 2011, the Board found there was no clear and unmistakable error (CUE) in prior August 1986, July 1989, and March 1994 Board decisions denying and/or otherwise addressing the issue of service connection for schizophrenia.

3.  In July 2015, the Board found there was no CUE in prior December 1955 and August 1985 Board decisions denying service connection for schizophrenia.


CONCLUSION OF LAW

The issue of an effective date earlier than May 9, 1989 for service connection for schizophrenia is not a legally valid claim, raises no question to be decided, and is void ab initio.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has not raised a legally recognizable claim for an earlier effective date for the service-connected schizophrenia, as this did not arise from a timely appeal of the effective date assignment.  The assertions of CUE in Board decisions have been adjudicated and denied by the Board in July 2015, leaving multiple final Board decisions.  A new earlier effective date claim for the service-connected schizophrenia on the grounds of CUE is now barred by res judicata.  Resolution of the appeal as to this purported issue is wholly dependent on interpretation of the applicable laws and regulations pertaining to how an appeal for earlier effective date must be raised and the effect of  res judicata on prior decisions, including prior Board decision specifically on the effective date issue.  Because the appeal must be denied because of a lack of legal entitlement, further discussion of VA's notice and assistance obligations is moot.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  For these reasons, no further discussion of VCAA duties to notify or assist will take place regarding the question of an earlier effective date for the service-connected schizophrenia.


Earlier Effective Date for Schizophrenia

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

In original service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd, 20 Vet. App. at 300 (holding that any other result would vitiate the rule of finality); see also DiCarlo v. Nicholson, 20 Vet. App. 52 (2006) (stating there is no such procedure as a freestanding challenge to the finality of a VA decision).  In other words, if there is disagreement as to the effective date assigned in a given rating action, it must be timely appealed (within one year of notice of the rating decision assigning the effective date).

An April 1994 RO rating decision implemented the grant of service connection for schizophrenia by a March 1994 Board decision.  An effective date of May 9, 1989 was assigned.  The Veteran subsequently appealed this effective date, and, in a September 2002 decision, the Board denied an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia.  The September 2002 Board decision was final when issued.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100.  As such, entitlement to an earlier effective date for the service-connected schizophrenia is barred for any reason other than clear and unmistakable error, which, for the reasons discussed below, is barred by res judicata.  See Rudd, 20 Vet. App. at 300.


In Russell v. Principi, 3 Vet. App. 310, 315 (1992), the Court stated: 

E. Finality of Decisions under 38 C.F.R. § 3.105(a): One final cautionary note:  our imprimatur on the remedy created by the Secretary as to "clear and unmistakable error" does not mean that the same issue may be endlessly reviewed.  Contrary to one theory advanced in oral argument, there is finality in veterans' benefits jurisprudence.  The reopening of a finally denied claim upon the submission of "new and material" evidence and the revision of a previous determination pursuant to 38 C.F.R. § 3.105(a) are permitted only in narrow and carefully limited circumstances.  Once there is a final decision on the issue of "clear and unmistakable error" because the AOJ decision was not timely appealed, or because a BVA decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of "clear and mistakable error" may not be raised again.  See 38 U.S.C. § 7105(b), (c) (NOD must be filed within one year from the date of mailing of the notice of the initial review or determination, otherwise the action or determination becomes final); 38 U.S.C. § 7252; 38 U.S.C. § 7266.  It is res judicata.  38 U.S.C. § 7104(b) (formerly § 4004(b)).

As reiterated by the Court in Link v. West, 12 Vet. App. 39, 44 (1998) (citing Russell, 3 Vet. App. at 315), "under the principle of res judicata, '[o]nce there is a final decision on the issue of [CUE] . . . that particular claim of [CUE] may not be raised again."  In Link the appellant had previously argued that a September 1963 rating decision denying service connection for retinitis pigmentosa was clearly and unmistakably erroneous in both interpretation of the laws and regulations and interpretations of the evidence of record.  In a December 1990 decision, the Board determined that the 1963 RO decision did not contain CUE.  Subsequent to that Board decision, the appellant filed another CUE claim as to the 1963 RO decision.  Citing to Russell, the Link Court held that "the claim of CUE now raised by the appellant was previously adjudicated by the Board in its December 1990 reconsideration decision.  Under the principles of res judicata, the appellant cannot again raise that claim of CUE."

Per the above, the Board granted service connection for schizophrenia in March 1994, and a disability rating and effective date was assigned in the implementing April 1994 rating decision, which the Veteran appealed.  As the issue of entitlement to an earlier effective date for schizophrenia became final in the September 2002 Board decision, the Veteran subsequently sought to obtain an earlier effective date by raising motions to revise multiple prior Board decisions addressing the issue of service connection for schizophrenia by asserting CUE in all of those Board decisions.  38 U.S.C.A. § 7111 (West 2014) (CUE in Board decisions are Board original jurisdiction issues). 

In January 2011, the Board found (38 U.S.C.A. § 7111) there was no CUE in prior August 1986, July 1989, and March 1994 Board decisions denying and/or otherwise addressing the issue of service connection for schizophrenia.  Subsequently, in July 2015, the Board found (38 U.S.C.A. § 7111) there was no CUE in prior December 1955 and August 1985 Board decisions denying service connection for schizophrenia.  These Board decisions addressing CUE in prior Board decisions were also final when issued.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  As such, any subsequent attempts at claiming CUE in prior Board decision to deny service connection, in order to obtain an earlier effective date for the service-connected schizophrenia, is constrained by the principles of finality and res judicata.  To date, no new CUE arguments as to any of the previous Board decisions discussed above have been raised.  

The Veteran previously appealed the issue of entitlement to an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia at the appropriate time, and the issue was denied in a September 2002 Board decision that became final.  As noted above, once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  See Rudd, 20 Vet. App. at 300.  Subsequently, the Veteran did attempt to obtain an earlier effective date by arguing CUE in multiple prior Board decisions denying and/or otherwise addressing the issue of service connection for schizophrenia.  In January 2011 and July 2015 decisions, the Board (38 U.S.C.A. § 7111) found no CUE in the prior Board decisions, and the January 2011 and July 2015 decisions themselves became final were final when issued.  No new CUE arguments have subsequently been raised by the Veteran.  

As a final Board decision has previously denied an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia, the issue of CUE has previously been addressed in two final Board decisions, and as no new CUE argument has been advanced concerning any of the previous Board denials,  the Board finds that in this case the purported issue of an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia is not a legally valid claim, and is void ab initio.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Rudd, 20 Vet. App. 296.  As there is no legally valid claim for earlier effective date for service connection for schizophrenia, the purported appeal of this attempted issue will be dismissed.  See Sabonis, 6 Vet. App. at 430 ("where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law").


ORDER

The issue of an effective date earlier than May 9, 1989 for the grant of service connection for schizophrenia, being without legal merit, is dismissed.


REMAND

Earlier Effective Date for TDIU

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

After the Court vacated and remanded the Board's denial of an earlier effective date for TDIU in the October 2014 memorandum decision, the Veteran submitted additional evidence for consideration.   In a March 2015 additional evidence response form, the Veteran specifically requested that the matter be remanded to the AOJ for initial review of the additional evidence.  

Subsequently, in July 2015, the Board issued two separate decisions.  The first Board decision issued in July 2015 denied the motion for revision based on CUE concerning December 1955 and August 1985 Board decisions denying service connection for schizophrenia.  See 38 U.S.C.A. § 7111 (West 2014) (Board original jurisdiction issue of CUE in a Board decision).  The second Board decision in July 2015 remanded the issue of earlier effective date for TDIU to allow the AOJ to consider the new evidence and to readjudicate the issue on appeal.

In March 2016, the AOJ issued a SSOC on the issue of "entitlement to an earlier effective date of service connection for schizophrenia," and went on to find that "clear and unmistakable error is not shown in granting service connection for schizophrenia before May 9, 1989.  Entitlement to an earlier effective date of service connection for schizophrenia is denied."  In the SSOC, no mention was made of the earlier effective date for TDIU issue on appeal.  Per the subsequently issued April 2016 VA Form 8, Certification of Appeal, the only issue certified to the Board was listed as "entitlement to an earlier effective date of service connection for schizophrenia," rather than  earlier effective date for TDIU.  

As the AOJ has not considered the new evidence of record and readjudicated the issue of entitlement to an earlier effective date for TDIU currently on appeal, per Stegall, the issue of earlier effective date for TDIU must again be remanded for initial AOJ consideration of the newly submitted evidence.

Accordingly, the issue of earlier effective date for TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should readjudicate the issue of an effective date earlier than April 8, 2003 for TDIU in light of all pertinent evidence (to particularly include evidence submitted since the issuance of the November 2012 Board decision denying this issue).  If any benefit sought on appeal remains denied, provide the Veteran and representative with a SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

